Case 1:20-cv-21601-KMW Document 15-4 Entered on FLSD Docket 04/24/2020 Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 20-21601-CIV-WILLIAMS


    UNITED STATES OF AMERICA,
                                            Plaintiff,
                           vs.
    GENESIS II CHURCH OF HEALTH AND
      HEALING;
    MARK GRENON;
    JOSEPH GRENON;
    JORDAN GRENON; and
    JONATHAN GRENON,

                                         Defendants.



                                    SUMMONS IN A CIVIL ACTION

   To:                      JOSEPH GRENON
                            4109 Residence Dr., Unit 521
                            Fort Myers, FL 33901

           A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or
   60 days if you are the United States or a United States agency, or an officer or employee of the United States
   described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached
   complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must
   be served on the plaintiff or plaintiff’s attorney, whose name and address are:

                                                                          Ross S. Goldstein
                     Matthew J. Feeley
                                                                            David A. Frank
             Assistant United States Attorney
                                                                       Senior Litigation Counsel
              United States Attorney’s Office
                                                                  United States Department of Justice
            for the Southern District of Florida
                                                                     Consumer Protection Branch
                 99 NE 4th Street, Suite 300
                                                                             P.O. Box 386
                     Miami, FL 33132
                                                                        Washington, DC 20044

          If you fail to respond, judgment by default will be entered against you for the relief demanded in
   the complaint. You must also file your answer or motion with the court.


                                                                      CLERK OF COURT



   Date:                                                              ______________________________
                                                                          Signature of Clerk or Deputy Clerk
    Case 1:20-cv-21601-KMW Document 15-4 Entered on FLSD Docket 04/24/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
